429 F.2d 1244
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 252, SHEET METAL WORKERS' INTERNATIONAL ASSOCIATION, AFL-CIO, Respondent.
No. 23521.
United States Court of Appeals, Ninth Circuit.
July 21, 1970.

1
Glen M. Bendixsen (argued), Atty. N.L.R.B., Roy O. Hoffman, Director, N. L.R.B., San Francisco, Cal., Marcel Mallet-Prevost, Arnold Ordman, Dominick L. Manoli, Gen. Counsel for N.L.R.B., Elliott Moore, and Joseph A. Yablonski, Attys., for N.L.R.B., Washington, D. C., for appellant.


2
Victor J. Van Bourg (argued), of Levy, DeRoy, Geffner & Van Bourg, San Francisco, Cal., for appellee.


3
Before DUNIWAY and ELY, Circuit Judges, and BYRNE, District Judge.*

BYRNE, District Judge:

4
This case is before the court on the application of the National Labor Relations Board pursuant to Section 10(e) of the National Labor Relations Act, as amended, for enforcement of its order issued against Local 252, Sheet Metal Workers' International Association.


5
The Board found that Local 252, by threatening and ultimately imposing fines and punishment on three of its members, Jessie Blassingame, Harold Crapson, and Rex Napier, for crossing a picket line manned by another union, induced or encouraged its members employed by Comfort Air Conditioning and Supply, Inc. to withhold their services with an object of forcing or requiring Comfort to cease doing business with S. L. Miller, Inc. in violation of Section 8 (b) (4) (i) (B) of the Act.


6
We have examined the record carefully and find that substantial evidence considered as a whole supports the Board's findings and conclusion.


7
It is ordered that a judgment be entered enforcing the Board's order in full.



Notes:


*
 Honorable Wm. M. Byrne, United States Senior District Judge, Central District of California, sitting by designation